                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



LAKISHA REED, INDIVIDUALLY AND
ON BEHALF OF HER MINOR DAUGHTER                                CIVIL ACTION NO.
A’SHYRI REED

VERSUS                                                         19-130-SDD-RLB


SID J. GAUTREAUX, ET AL.


                                         RULING

        This matter is before the Court on the Motion to Dismiss1 by Defendant, Sheriff Sid

Gautreaux (“Sheriff Gautreaux”).       Plaintiff, Lakisha Reed (“Plaintiff”) has filed an

Opposition2 to this motion, to which Sheriff Gautreaux filed a Reply.3 For the following

reasons, the Court finds that Sheriff Gautreaux’s motion should be granted, and Plaintiff

will have leave to amend her Complaint in accordance with this Ruling.

I.      FACTUAL BACKGROUND

        Plaintiff alleges that, on November 5, 2017, while standing near Plaintiff’s car at

the State Fairgrounds, her fourteen year old daughter was illegally seized, handcuffed,

drugged, and detained by East Baton Rouge Parish Sheriff’s deputies and workers

employed by East Baton Rouge Parish Emergency Medical Services, a division of the

City of Baton Rouge/Parish of East Baton Rouge (“EMS”).4 Plaintiff maintains her



1
  Rec. Doc. No. 7.
2
  Rec. Doc. No. 20.
3
  Rec. Doc. No. 28.
4
  Rec. Doc. 1-2, ¶ 1.
Document Number: 57544
                                                                                Page 1 of 10
daughter was approached by the deputies without cause or reason, and they had no

reason to suspect her daughter of committing any crime.5 Subsequent to her daughter’s

alleged seizure, Plaintiff alleges her daughter was transported to OLOL Hospital where

OLOL staff cut off her daughter’s clothes, stripped her naked, and conducted an allegedly

illegal body cavity search for drugs via catheterization of the urethral orifice of her

daughter’s vagina.6 Plaintiff claims she was never given a reason for the detention or

restraint of her daughter.7

        Plaintiff originally filed this lawsuit in the 19th Judicial District Court, Parish of East

Baton Rouge, State of Louisiana; however, Sheriff Gautreaux removed this matter to

federal district court based on the 28 U.S.C. § 1983 federal constitutional claims asserted

by Plaintiff in additional to the Louisiana state law claims.8 Sheriff Gautreaux now moves

to dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

II.     LAW AND ANALYSIS

        A. Motion to Dismiss Under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”9 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”10 “To


5
  Id.
6
  Id. at pp. 1-11, ¶¶ 1, 3, 4, 18, 36.
7
  Id. at ¶ 1.
8
  Rec. Doc. No. 2.
9
  In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
10
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
Document Number: 57544
                                                                                             Page 2 of 10
survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”11 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”12 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”13 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”14 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”15 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”16 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”17

        B. Federal Claims under 42 U.S.C. § 1983

        The Civil Rights Act of 1866, 42 U.S.C. § 1983, creates a private right of action for


11
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
12
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
13
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
14
   Twombly, 550 U.S. at 570.
15
   Iqbal, 556 U.S. at 678.
16
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
17
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
Document Number: 57544
                                                                                                Page 3 of 10
redressing the violation of federal law by those acting under color of state law.18 It

provides:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State ... subjects, or causes to be subjected, any
        citizen of the United States or other person within the jurisdiction thereof to
        the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured....19

“Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method

for vindicating federal rights conferred elsewhere.’”20

        To prevail on a Section 1983 claim, a plaintiff must prove that a person acting

under the color of state law deprived him of a right secured by the Constitution or laws of

the United States.21 A Section 1983 complainant must support his claim with specific

facts demonstrating a constitutional deprivation and may not simply rely on conclusory

allegations.22

        C.       Federal Claims

        From Plaintiff’s Complaint, it appears she has asserted claims against Sheriff

Gautreaux in only his official capacity, which is essentially a claim against the

municipality.     There are no allegations of any acts personally committed by Sheriff

Gautreaux, an Plaintiff alleges: “The Sheriff of East Baton Rouge Parish is liable in his


18
   See Migra v. Warren City School District Board of Educ., 465 U.S. 75, 82 (1984); Middlesex County
Sewerage Auth. v. National Sea Clammers Ass'n, 453 U.S. 1, 19 (1981);
19
   42 U.S.C. § 1983.
20
   Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3, (1979));
accord Graham v. Connor, 490 U.S. 386, 393–94 (1989); City of Oklahoma City v. Tuttle, 471 U.S. 808,
816 (1985); Jackson v. City of Atlanta, TX, 73 F.3d 60, 63 (5th Cir.), cert. denied, 519 U.S. 818 (1996);
Young v. City of Killeen, 775 F.2d 1349, 1352 (5th Cir.1985).
21
   See Blessing v. Freestone, 520 U.S. 329, 340 (1997); Daniels v. Williams, 474 U.S. 327, 330 (1986);
Augustine v. Doe, 740 F.2d 322, 324–25 (5th Cir.1984).
22
   See Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir.1995); Fee v. Herndon, 900 F.2d 804, 807 (5th Cir.),
cert. denied, 498 U.S. 908 (1990); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.1986); Angel v. City of
Fairfield, 793 F.2d 737, 739 (5th Cir.1986).
Document Number: 57544
                                                                                               Page 4 of 10
official capacity and his deputies individually liable for their actions … .”23 Thus, the Court

does not construe Plaintiff’s Complaint to assert any individual capacity claims against

Sheriff Gautreaux.

        In her three-page Opposition to Sheriff Gautreaux’s motion, Plaintiff concedes that

“[t]he Sheriff is correct that the plaintiff has not adequately pleaded a Section 1983 claim

against him[.]”24 Plaintiff further states: We cannot properly plead the claim, if one exists,

without discovery. We ask for leave to conduct discovery and amend the petition to

properly state a claim against the responsible parties.”25

        Plaintiff’s request is contrary to well-settled Supreme Court and Fifth Circuit

jurisprudence. Indeed, the Supreme Court has held that, although Rule 8 no longer

requires hyper-technical pleading, “it does not unlock the doors of discovery for a plaintiff

armed with nothing more than conclusions.”26                 Thus, “a plaintiff cannot engage in

discovery in an attempt to obtain facts that support a currently baseless claim.”27

“Discovery is not intended as a fishing expedition permitting the speculative pleading of

a case first and then pursuing discovery to support it; the Plaintiff must have some basis

in fact for the action.”28 “The discovery rules are designed to assist a party to prove a

claim it reasonably believes to be viable without discovery, not to find out if it has any

basis for a claim.”29


23
   Rec. Doc. No. 1-2, p. 10, ¶ 46.
24
   Rec. Doc. No. 20, p. 3.
25
   Id.
26
   Iqbal, 556 U.S. at 678-79.
27
   Lee v. Ard, 2017 WL 5349493 at *6 (M.D. La. Nov. 13, 2017)(internal quotation marks omitted).
28
   Russell v. Choicepoint Services, Inc., 302 F.Supp.2d 654, 671 (E.D. La. 2004)(quoting Zuk v. Eastern
Pa. Psychiatric Inst. of the Med. College, 103 F.3d 294, 299 (3d Cir.1996)(internal quotation marks
omitted)).
29
   Id. (quoting Micro Motion, Inc. v. Kane Steel Co., 894 F.2d 1318, 1327 (citing Netto v. Amtrak, 863 F.2d
1210, 1216 (5th Cir.1989))(internal quotation marks omitted)(emphasis added)).
Document Number: 57544
                                                                                              Page 5 of 10
        As set forth above, Plaintiff did not assert individual capacity claims against Sheriff

Gautreaux; thus, the Court need not address Sheriff Gautreaux’s assertion of qualified

immunity. By Plaintiff’s own admission, she has failed to plead facts to state any Section

1983 claim, and the Section 1983 claims brought against Sheriff Gautreaux shall be

dismissed.

        Paragraph 39 of Plaintiff’s Complaint alleges that all Defendants in this matter

engaged in conduct that amounts to a civil conspiracy.30 However, Plaintiff abandoned

any 42 U.S.C. § 1985 civil conspiracy claim against Sheriff Gautreaux by failing to offer

any argument in opposition to Sheriff Gautreaux’s motion to dismiss this claim.

Accordingly, this claim is deemed abandoned.31 Plaintiff’s civil conspiracy claim is also

subject to dismissal as a matter of law since Plaintiff failed to plead any elements of a

Section 1985 civil conspiracy or argue how those elements are demonstrated by her

allegations.

        D. State Law Claims32

        Sheriff Gautreaux has also moved to dismiss all state law claims asserted by

Plaintiff. Plaintiff brings the following state law claims against the deputies, for which she



30
   Rec. Doc. 1-2, ¶ 39.
31
   See U.S. ex rel. Woods v. SouthernCare, Inc., 2013 WL 1339375 at *7 (S.D. Miss. Mar. 30, 2013)(“The
Relators did not adequately brief their opposition to the Defendant's Motion to Dismiss Count Three on
state law claims of fraud, suppression, and deceit. As such, they have abandoned Count Three. See Black
v. N. Panola Sch. Dist., 461 F.3d 584, 588 n. 1 (5th Cir. 2006) (concluding that plaintiff's failure to defend
her “retaliatory abandonment” claim in response to the defendant's motion to dismiss constituted
abandonment of the claim); Dean v. One Life Am., Inc., No. 4:11–CV–203–CWR–LRA, 2013 WL 870352,
at *2 (S.D.Miss. Mar. 7, 2013) (holding that by failing to address the defendant's argument in her response,
the plaintiff abandoned her claim); Alexander v. Brookhaven Sch. Dist., No. 3:07–CV–640–DPJ–JCS, 2009
WL 224902, at *4 (S.D.Miss. Jan. 28, 2009) (stating that the plaintiff “appears to have abandoned [her
Equal Pay Act] claim having not defended it” in her response to the defendant's motion to dismiss), aff'd,
428 F. App'x 303 (5th Cir. 2011)).
32
   The Court exercises supplemental jurisdiction over Plaintiff’s state law claims brought against Sheriff
Gautreaux pursuant to 28 U.S.C. § 1367.
Document Number: 57544
                                                                                                 Page 6 of 10
ostensibly, but not explicitly, alleges Sheriff Gautreaux is vicariously liable:

battery/excessive use of force, false arrest and imprisonment, and criminal sexual activity

pursuant to La. C.C. art. 2315.7.

          Sheriff Gautreaux moves to dismiss Plaintiff’s state law claims, arguing that

Plaintiff has failed to allege any acts committed by the Sheriff or any factual allegations

to support a vicarious liability claim against the Sheriff. Sheriff Gautreaux also moves to

dismiss based on the assertion of the immunity provided to peace officers pursuant to La.

R.S. 28:53 (L)(3) when they take a person into protective custody.

          Plaintiff’s Opposition is woefully lacking regarding her state law claims. Although

a plaintiff is not required to prove her allegations at the pleadings stage, a plaintiff must

provide a reasonable foundation for the facts alleged and must respond to a dispositive

motion by pointing the Court to allegations which support the elements of the claims

asserted. Plaintiff fails to discuss the elements of any of the state law claims asserted

against the Defendants; rather, her argument primarily paraphrases the allegations in her

Complaint, many of which are legal conclusions and not factual allegations, and the only

law referenced in her Opposition is an incorrect case name - without an accompanying

citation - and a single Louisiana Civil Code Article.

          First, in the two pages Plaintiff devotes to her state law claims, she references a

“Lejeune” case, without a full case name or citation, purportedly relied upon by Sheriff

Gautreaux in his memorandum. However, Sheriff Gautreaux cited to Lebrane v. Lewis,33

and, to the extent Plaintiff attempts to reference Lebrane, argues merely that “[t]he




33
     292 So. 2d 216 (La. 1974).
Document Number: 57544
                                                                                  Page 7 of 10
Sheriff’s argument that the employees were carrying out their duties admits that all of the

Lejeune factors are satisfied.”34 This statement is simply false as Sheriff Gautreaux

clearly denies that the factors in Lebrane have been satisfied, and Plaintiff fails to

demonstrate how the allegations in her Complaint demonstrate the application of

vicarious liability.

        Second, Plaintiff fails to cite the elements for any of the state law claims she has

alleged and fails to direct the Court to factual allegations in her Complaint that

demonstrate that the elements are supported with respect to Sheriff Gautreaux. While

the Court takes Plaintiff’s well-pleaded facts as true for purposes of Rule 12(b)(6), the

Court is not required accept wholly conclusory statements or legal conclusions couched

as factual allegations for which there is no underlying factual basis.35 Notwithstanding

the many legal conclusions asserted in Plaintiff’s Complaint, there are facts alleged, taken

as true for purposes of this motion, that may state claims against some Defendants for

some torts. However, Plaintiff must be more specific with respect to Sheriff Gautreaux as

to his alleged liability for the particular state law claims asserted against him.

        Despite these deficiencies, as there have been no amendments to the Complaint


34
   Rec. Doc. No. 20, p. 2.
35
   For example, the following, non-exhaustive statements constitute legal conclusions and/or conclusory
opinions: “The sheriff deputies and EMS employees all had reason to know that the 14 year old girl had
not committed any crimes before she was thrown to the ground and handcuffed and had no reason to
believe she posed a physical threat to anyone.” Rec. Doc. No. 1-2, ¶ 2. “They [EMS] did this in an attempt
to create false justification for their actions.” Id. at ¶ 3. “It appeared to be a situation where the EMS workers
had gone too far to admit their mistakes, so instead of doing the right thing and simply letting the child go
home with her family, they insisted upon taking her to the hospital against her will and against the wishes
of her mother.” Id. at ¶ 15. “A sheriff deputy remained present without cause and contrary to any proper
hospital protocols, even thogh [sic] he had been relieved of all responsibility for the child.” Id. at ¶ 16.
“There is no way that anyone participating in this battery upon the 14 year old girl could have believed that
any part of what they did was for the medical benefit to the child. Their actions were a sexual battery upon
a minor, a 14 year old girl, an intentional tort, and were grossly negligent.” Id. at ¶ 21. “It is impossible to
imagine what the people were thinking when they spread the child’s legs and removed the girls
undergarments, but they could not believe that their actions would help the girl in any way.” Id. at ¶22.
Document Number: 57544
                                                                                                    Page 8 of 10
in this matter, the Court will allow Plaintiff to amend her Complaint. The Federal Rules of

Civil Procedure provide that “leave to amend shall be freely given when justice so

requires.”36 Moreover, “courts should ordinarily grant a plaintiff at least one opportunity

to amend before dismissing a complaint with prejudice for failure to state a claim.37

However, where the Court finds that amendment is futile or Plaintiff abandoned her

claims, amendment will not be permitted.

       As set forth above, Plaintiff acknowledges that she has failed to state a Section

1983 claim against Sheriff Gautreaux and seeks discovery to discern facts to carry her

pleading obligation, which the law does not permit. Thus, the Court finds that Plaintiff’s

Section 1983 claims against Sheriff Gautreaux should be dismissed with prejudice as

amendment would be futile. As to the civil conspiracy claims brought under Section 1985,

Plaintiff failed to address these claims in her Opposition, and they are, therefore, deemed

abandoned. Thus, all federal claims asserted against Sheriff Gautreaux are dismissed

WITH PREJUDICE.

       The Court will dismiss the state law claims against Sheriff Gautreaux WITHOUT

prejudice and allow Plaintiff twenty-one (21) days from the date of this Ruling to file an

Amended Complaint curing the deficiencies in her state law claims asserted against

Sheriff Gautreax. The Court notes, however, that Plaintiff is incorrect in arguing that she

need not address an immunity defense at this stage of litigation. Once raised, it is

Plaintiff’s obligation under the law to respond to this affirmative defense and demonstrate




36
 Fed. R. Civ. P. 15(a)(2).
37
 Matthews v. Stolier, No. 13-6638, 2014 WL 5214738 at *12 (E.D. La. Oct. 14, 2014)(citing Hart v. Bayer
Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000))(emphasis added).
Document Number: 57544
                                                                                          Page 9 of 10
how her allegations overcome the defense.38 Plaintiff has not done so in the Opposition

to the present motion; thus, any amendment should also address this defense.

III.    CONCLUSION

        Accordingly, Sheriff Gautreaux’s Motion to Dismiss39 is GRANTED. The federal

claims brought against Sheriff Gautreaux in his official capacity are dismissed WITH

PREJUDICE; the state law claims brought against Sheriff Gautreaux are dismissed

WITHOUT PREJUDICE. Plaintiff shall have twenty-one (21) days from the date of this

Ruling to amend her Complaint to cure the deficiencies noted herein.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana, this 15th day of November, 2019.



                                                       S
                                                 ________________________________
                                                 SHELLY D. DICK
                                                 CHIEF DISTRICT JUDGE
                                                 MIDDLE DISTRICT OF LOUISIANA




38
   See Mocsary v. Ard, 2018 WL 4608485 at *8 (M.D. La. Sep. 25, 2018)(“ As to qualified immunity, the
Fifth Circuit has also held that it is appropriate to decide the issue on a motion to dismiss, and it is not
necessary to wait to submit the issue to a jury.”)(citing Waganfeald v. Gusman, 674 F.3d 475, 483-84 (5th
Cir. 2012)(stating that qualified immunity should be adjudicated at the earliest possible stage)); see also,
Schultea v. Wood, 47 F.3d 1427 (5th Cir.1995) (en banc)).
39
   Rec. Doc. No. 7.
Document Number: 57544
                                                                                              Page 10 of 10
